Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant argues on page 8 of Remarks that “koh is not prior art because it was effectively filed after ‘the effective filing date of the claimed invention.’ Indeed, the present application, has an effective filing date of June 21, 2016. And Koh has an effective filing date of February 3, 2017.”
Examiner disagrees. Applicant's claim of priority to provisional application 62/352830 (dated 6/21/2016) is incorrect because application 62/352830 does NOT include the claimed invention in the current application. As such, applicant's argument is moot and the previous rejection is maintained. Since Applicant has not provided any additional argument, this office action is final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koh et al. (US20190348258A1; hereinafter, “Koh”).
Regarding independent claim 1, Koh discloses a method for wafer biasing in a plasma chamber (see FIG. 1 and claim 1, for example), the method comprising: 
generating a first high voltage by a first pulsed voltage source using DC voltages and coupling the first high voltage to a wafer in the plasma chamber via at least one direct connection, the at least one direct connection enabling ion energy control in the plasma chamber (see FIG. 1; ¶ 27; ¶ 54; FIG. 4, step 404); 
generating one or more of low and medium voltages by a second pulsed voltage source (FIG. 4, step 406; ¶ 55); 
coupling, capacitively, the one or more of low and medium voltages to the wafer (FIG. 4, step 408; ¶ 56); and 
pulsing the first high voltage and the one or more of low and medium voltages to achieve a configurable ion energy distribution in the wafer (FIG. 4, step 410; ¶ 56).
Regarding claim 2, Koh discloses the method of claim 1, further comprising: pulsing the first pulsed voltage source at a first frequency of approximately 0.1 kHz to approximately 10 MHz (¶ 33; claim 2).
Regarding claim 3, Koh discloses the method of claim 1, further comprising: pulsing the first pulsed voltage source with a duty cycle of approximately 0% to approximately 100% (claim 3).
Regarding claim 4, Koh discloses the method of claim 1, further comprising: 
pulsing the first pulsed voltage source at a first voltage for at least one or more duty cycles and at a second voltage for at least one or more duty cycles (claim 4).
Regarding claim 5, Koh discloses the method of claim 1, further comprising: 
generating a second high voltage by a third pulsed voltage source using DC voltages and coupling the second high voltage to the wafer in the plasma chamber (claim 5).
Regarding claim 6, Koh discloses the method of claim 1, further comprising: adjusting either or both the first voltage source and the second pulsed voltage source using a voltage ramp (FIG. 1: 130; ¶ 32).
Regarding claim 7, Koh discloses the method of claim 1, further comprising: pulsing the second pulsed voltage source a frequency of approximately 400 kHz (¶ 33; claim 9).
Regarding claim 8, Koh discloses the method of claim 1, further comprising: 
adjusting one or more voltage parameters with the biasing controller to modify a waveform emitted by the second pulsed voltage source, based on voltages sensed at the wafer (claim 10).
Regarding claim 9, Koh discloses the method of claim 1, further comprising: 
pulsing the first pulsed voltage source with the biasing controller at a voltage from approximately 1 kV to approximately 10 kV during a first pulse (claim 11).
Regarding claim 10, Koh discloses the method of claim 1, further comprising: 
generating voltages with a shaped bias waveform with the second pulsed voltage source (FIG. 1: shaped bias waveform generator 130; claim 13).
Regarding claim 11, Koh discloses the method of claim 1, further comprising: 
generating the second pulsed voltage source with one or more voltages in a continuous range of low to medium voltages of greater than 0 to approximately 1.5 kV (claim 14).
Regarding independent claim 12, Koh discloses a method for wafer biasing in a plasma chamber (see FIG. 1, for example), the method comprising: 
generating a high voltage by a first pulsed voltage source and coupling the high voltage to the plasma chamber (see FIG. 1; ¶ 27; ¶ 54; FIG. 4, step 404); 
generating one or more of low and medium voltages by a second pulsed voltage source (FIG. 4, step 406; ¶ 55); 
coupling the one or more of low and medium voltages to the wafer (FIG. 4, step 408; ¶ 56); and 
pulsing the high voltage and the one or more of low and medium voltages (FIG. 4, step 410; ¶ 56) by a biasing controller (FIG. 1, 140), wherein the first pulsed voltage source supplies a high voltage (¶ 55), a maximum of the high voltage during a pulse being approximately 1 to 10 kV, and wherein the second pulsed voltage source supplies one or more voltages in a continuous range of low to medium voltages, wherein the continuous range is greater than 0 to approximately 1.5 kV (claim 15).
Regarding claim 13, Koh discloses the method of claim 12, further comprising: 
adjusting one or more voltage parameters based on voltages sensed at a chuck within the plasma chamber to modify a waveform of the second pulsed voltage source (FIG. 1; ¶ 22; claim 6).
Regarding claim 14, Koh discloses the method of claim 12, wherein the high voltage source is coupled with a wafer of the plasma chamber (FIG. 1; ¶¶ 22-24; claim 6).
Regarding independent claim 15, Koh discloses a system for tunable wafer biasing (FIG. 1 and claim 18), comprising: 
a plasma chamber that performs plasma processing (claim 18: “a plasma … on a workpiece”); 
a first pulsed voltage source switching DC voltages, coupled with the plasma chamber, the at least one connection enabling ion energy control in the plasma chamber (claim 18: “a first pulsed voltage … at least one direct connection”); and 
a second pulsed voltage source coupled with the chamber, wherein the first pulsed voltage source and the second pulsed voltage source produce a configurable ion energy distribution in the plasma chamber (claim 18: “a biasing controller comprising … distribution in the workpiece”).
Regarding claim 16, Koh discloses the method of claim 15, wherein the first pulsed voltage source supplies a first pulse at high voltage, wherein a maximum of the high voltage during a first pulse is approximately in a range of 1 to 10 kV (claim 19).
Regarding claim 17, the method of claim 15, wherein the biasing controller alternately pulses the first pulsed voltage source and the second pulsed voltage source (claim 20).
Regarding claim 18, the method of claim 15, wherein the plasma chamber comprises a wafer and wherein the first pulsed voltage source is coupled with the wafer (see FIG. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORNA ALAEDDINI/
Primary Examiner, Art Unit 2844